DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 11/30/21. Claims 1-40 have been previously cancelled, claims 41-45, 47-48, 50-53, and 56-58 have been amended, and no new claims have been added. Thus, claims 41-60 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41-48, 53-54, and 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (2016/0128897) in view of Vahimi (2016/0287469) and Engvall (6,629,938).
With respect to claim 41, George discloses an ear therapeutic device (1, fig 2) comprising: at least one conduit (4, fig 8) comprising at least one first end configured for receiving an airflow blown there into (see [0087], lines 3-7) and at least one second end configured for external attachment to the ear aperture (3, fig 8) being in a fluid communication (see [0087], lines 7-8), but lacks one or more vibrations means comprising an eccentric 
However, Vahimi teaches an ear device (100, fig 1) with vibrations means (see [0021], lines 3-4) comprising an eccentric mechanical vibrator driven by an electric motor (rotating mass motor; see [0021], lines 4-6) configured for providing mechanical vibrations; said eccentric mechanical vibrator is in a mechanical contact with an ear tip (see [0021], lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of George to include a vibrator connected to an ear tip as taught by Vahimi so as to help relieve built up pressure within the ear canal (see [0001], line 4 of Vahimi). 
Further, the modified George lacks at least one aperture on the conduit. 
However, Engvall teaches an ear apparatus (Abstract, lines 1-2) with a conduit (5/10, fig 1) and an aperture (opening in line between 5 and 10 for valve 12 in fig 1) disposed between a first one first end and a one second end (between tube 5 and 10); said at least one aperture is in fluid communication with the surrounding atmosphere (see col. 6, lines 16-18); said at least one aperture is provided with a release valve (valve; 12, fig 1) driven a second electric motor (electromagnetic valve; see col. 5, lines 5-6); said release valve blocks and releases said at least one aperture (open and closed position, see col. 5, lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of the modified George to include a valve as taught by Engvall so as to maintain pressure within the physiologically acceptable interval (see col. 5, lines 59-60 of Engvall).

With respect to claim 43, the modified George shows said pressure provided by one or more said protocols is a positive pressure and negative pressure combination (figs. 39A-39E and [0167], lines 8-13 of George).
With respect to claim 44, the modified George shows ETD further comprises at least one valve (55, fig 8 of George) configured to regulate a pressure administered by said pressure equalizing means (see [0112], lines 4-7 of George).
With respect to claim 45, the modified George shows the operating system (128/129, fig 8 of George is configured to control pressure equalizing means (see [0104], lines 4-8 of George) but lacks controlling said vibration amplitude.
However, Vahimi teaches an ear device (100, fig 1) with a controller (see [0024], lines 1-2) configured to control vibration amplitude (vibration strength; see [0024], lines 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating system of the modified George to include controlling the vibrations as taught by Vahimi so as to provide a customizable vibration for a specific treatment protocol. 
	With respect to claim 46, the modified George shows a vibration means (see claim 41 above), but lacks a second vibration means. However, it would be an obvious design choice to duplicate the first vibration means of the modified George as the device would perform equally as well and provide vibration to a second conduit (13, fig 8 of George).
With respect to claim 47, the modified George shows said ETD comprises a pressure sensor (56, fig 8 of George).
 said patient monitoring sensor is a pressure sensor (56, fig 8 of George).
With respect to claim 53, the modified George shows said ETD further comprises wireless communication means (see [0189], lines 3-7 of George).
With respect to claim 54, the modified George shows said wireless communication means are a blue tooth system (see [0189], lines 3-7 of George).
With respect to claim 57, George discloses a method for equalizing ear pressure; said method comprising steps of obtaining an ear therapeutic device (1, fig 2), useful for providing artificially induced pneumatic pressure to at least a portion of a patient's ear (Abstract, lines 1-3), comprising at least one conduit (4, fig 8) comprising at least one first end configured for receiving an airflow blown (see [0087], lines 3-7) and at least one second end configured for external attachment to the ear aperture, said conduit configured to permit fluid communication there between; blowing an airflow into at least a portion of one said first end; reversibly attaching at least a portion of said second end to at least a portion of said patient's ear  (see conduit attached to ear in fig 2); and administering at least one of equalizing pressure to said patient's ear (see [0077], lines 10-17), but lacks one or more vibrations means comprising an eccentric mechanical vibrator driven by an electric motor configured for providing mechanical vibrations; said eccentric mechanical vibrator is in a mechanical contact with said conduit.
However, Vahimi teaches an ear device (100, fig 1) with vibrations means (see [0021], lines 3-4) comprising an eccentric mechanical vibrator driven by an electric motor (rotating mass motor; see [0021], lines 4-6) configured for providing mechanical vibrations; said eccentric mechanical vibrator is in a mechanical contact with an ear tip (see [0021], lines 7-9).

Further, the modified George lacks at least one aperture on the conduit. 
However, Engvall teaches an ear apparatus (Abstract, lines 1-2) with a conduit (5/10, fig 1) and an aperture (opening in line between 5 and 10 for valve 12 in fig 1) disposed between a first one first end and a one second end (between tube 5 and 10); said at least one aperture is in fluid communication with the surrounding atmosphere (see col. 6, lines 16-18); said at least one aperture is provided with a shuttering member (valve; 12, fig 1) driven a second electric motor (electromagnetic valve; see col. 5, lines 5-6); said shuttering member blocks and releases said at least one aperture (open and closed position, see col. 5, lines 56-58)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit of the modified George to include a shuttering member as taught by Engvall so as to maintain pressure within the physiologically acceptable interval (see col. 5, lines 59-60 of Engvall)
With respect to claim 58, the modified George shows the step of blowing said airflow is carried out by a blower (fluid flow generator; 2, fig 8 of George); and said method comprises the step of providing said ETD comprising at least one said vibration means for administering oscillating vibration (see claim 57 and see [0021], lines 3-4 of Vahimi), and administering oscillating vibrations, thereby artificially induced vibrations propagate into said patient Eustachian tube (see [0021], lines 7-9 of Vahimi).

With respect to claim 60, the modified George shows all the elements as claimed above but lacks the step of providing vibration of at least one frequency in a value ranging from about 0.1 Hz to about 20 KHz.
However, Engvall teaches an ear device (Abstract, lines 1-4) with a vibrating frequency of 3-9 Hz (see col. 3, line 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration frequency to be 3-9 Hz as taught by Engvall so as to provide sufficient frequency to stabilize the ear pressure.
Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Vahimi and Engvall as applied to claim 47 above, and further in view of Hayashi (10,271,992).
With respect to claim 49, the modified George shows said sensor is configured to relay sensed information (see [0114], lines 1-3 of George) but lacks the relayed information being a visual indicator.
However, Hayashi teaches an ear device (100, fig 1) with a sensor (48, fig 3) configured to relay information as a visual indicator (LED alarm lamp; see col. 7, lines 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of the modified George to include an indicator as taught by Hayashi to provide the user with information on the function of the pump and/or sensor (see col. 7, lines 19-20 of Hayashi).
.
Claims 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Vahimi as applied to claim 41 above, and further in view of Hayashi (10,271,992).
With respect to claim 55, the modified George shows all the elements as claimed above but lacks an emergency shutoff mechanism.
However, Hayashi teaches an ear device (100, fig 1) with a sensor (48, fig 3) configured to stop operation when detecting an error (see col. 7, lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified George to include an emergency shutoff as taught by Hayashi to provide a safety mechanism so avoid harming the patient.
With respect to claim 56, the modified George shows said emergency mechanism is configured to stop the air pressure (operation is stopped) at least one said sensor senses a value lower or higher than a predefined value range (no pressure change; i.e. lower; see col. 7, lines 18-21 of Hayashi).
Response to Arguments
Applicant’s arguments with respect to claim(s) 41 and 54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/            Examiner, Art Unit 3785     

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785